Title: [Summer 1759.]
From: Adams, John
To: 


       Mr. Wibirt. Ld. Chancellor Hardwick used at night to take off the Robes of his office and lay them aside. “There Ld. Chancellor lie there till morning.” This Story means that he assumed the state and Dignity of his office, when he was in the Exercise of it, but threw off all state with his Robes and shewed the sociable Friend and Companion.
       Parson Wibird. Out of Hannah and Esther might be made a very personable Woman but not a great soul.
       
       She is pleased. I find that the Chat I had with H. is uppermost in my mind. While my Eyes are on my Book, my Attention, my Imagination is playing and prating with her. These scenes of Pleasure make too deep Impressions on my Imagination.
       K. I see H. have such an one, and asked her who it was for?
       Again I find my Thoughts ruminating the idle Chat, and Banter, I had with K. and Easther. A Contest, a Combat between Reason and Passion is unequal. A struggle between Reflections upon Law and Reflections upon Love, between art Inclination to study and an Inclination to ruminate on the Prate, Banter, laughter, looks, airs of the Girls, is likely to be followed by Victory on the side of Trifles.
       I asked Mr. Wibirt if he made the fowl eat his Comb and Gills to make him couragious?—and Nan. broke out into a triumphant, awkward, silly, shamefaced, malignant Laugh, and cryed, why some has been cutt off of your Head, lately, did you eat it to make you couragious? You eat it I believe and that made you so couragious.— This is ill breeding.
       I find, that by walking, riding, and talking so much, I have got a restless Habit. As I set, writing or reading a Thought, a Desire of running over to the Drs. will dart into my Head, and I feel a damp in suppressing of it. Next minute a Thought and desire of running down to Dr. Webbs, John Mills’s &c. Thus Reflections upon past and Projects for future Pleasures, interrupt my studies.
       Enim for omnis Res, every Thing. Virtus, Virtue. Fame, Decorum, both divine and human Things, obey, bow with Reverence to fair Riches: which, whoever has accumulated, heaped up, he will be handsome, valiant, just  wise, and a King, and what ever he will.
       Novation. An obligation is abolished, by Novation. A Transfer of the 1st Obligation into another. Transfer the obligation by Changing the Person, shift the Debtor. I take A.B. for my Debtor, for that Debt which was owed me by B.C. Dr. Savel owes me 10 Dollars, I discharge him and take J. Field for Paymaster. Tis only a Transfer, a shifting the obligation from the Dr. to Field. That obligation which lay on Sempronius to pay me 10 Dolls, is now on Titius. Or Novation may be by transferring one obligation into another while the same Persons continue.
       Sempronious owes me £10 on Account. This £10 by mutual Consent is acknowledged to be due to me as money lent him, cui Bono.
       May I call them 2 sorts of Novation. Quibus Modis, by what Ways—by what Means, by what Ways, an obligation is taken away or abolished. Concerning Novation or Renewal. This Conversion is made by Words or Stipulation. Besides an obligation is taken away by Renewal, as, if that which Sejus owed you, if that which Savil owed you, you should stipulate to be given by Titius. If you should stipulate that that should be given paid by Titius which Sejus owed you. For by the Intervention of a new Person, a new obligation is born, springs, grows, and the 1st is abolished, translata in Posteriorum, is transferred on the latter, so that some times, altho the latter stipulation is useless, yet the first by the Law of Renewal is taken away. As if that which you owe to Titius, and he stipulated by the Pupil without the Authority of a Tutor. There are many ways, in which by the Law itself an Obligation is abolished. In this Title only 4 are related. Novation is a transfusion and Translation of a former Debt, into another obligation, civil or natural, and is either voluntary, which is made by the Agreement of Parties, or necessary, which is made  by a Joining of Issues and the sentence of the Judge. This does not diminish the Right of the Plaintiff.
       Novation moreover is made either the Persons of the Creditor and Debtor remaining: or these Persons changed. Continuing which either the Cause of  is changed or a new quality is added, or an old one substituted, so that it be acted among the Contracting Parties. A Mutation Change of Persons happens three Ways, either the Person of the Creditor being changed, or of the Debtor, which in specie i.e. in this form is called Delegation, or by changing the Person of both. In Delegation a twofold Act ought to be considered, the first between the delegating and the delegated in which naked Consent is sufficient, declared by Writing or a Nod or by any other manner, in which Consent it may be defined.
       Delegation is a Command, by which a Debtor substitutes his Debtor in his own Place to his own Creditor. Another Act is committed between a Delegate and him to whom the Delegation is made in which a stipulation is required. A stipulation, by which a Debtor delegate to a stipulating Creditor to whom delegated, promises that he is about to pay the Debt, in whose Name the Delegation is made.
       Acceptilation is an imaginary Payment, an Acknowledgment of the Creditor, that he has been paid when in truth he has not, with Design to discharge the Debtor. Acceptilation is a stipulation by which a Creditor, with a design of dissolving the obligation answers the Debtor interrogating, that he has received his Debt when indeed he has not. Simple Acceptilation is that by which is abolished only an Obligation contracted by Words. An Exception is an Exclusion, barring of an Action  by law.
       Consider what figure is fittest for you to make. Consider what Profession you have chosen? The Law. What Rule and Method must I observe to make a figure to be useful, and respectable in that Station. Ask this Question upon every Occasion, of what Use to the Lawyer? of what use at the Bar—to have perfection of Knowledge in Theory or Expertness in Practice, or Eloquence at Bar? Let my Views concenter, and terminate in one focus, in one Point, a great, useful, virtuous Lawyer. With this View I might plan a system of study for seven Years to come, that should take in most Parts of Science and Literature. I might study Mathematics, and Poetry and Rhetorick and Logick, as auxiliary Sciences and Arts, but my principal Attention should be directed at british Law, and roman and Grecian Antiquities.
       Gad. Chd. I set out once for a merry, jovial fellow. Merriment and Jollity, a thoughtless, careless Air, humming a Tune, &c. are esteemed the Supream Excellence of human Nature by some Men.
       I have slid insensibly of late into a Channell of Prattle with Dr. Savel that will carry me into folly if I dont get out of it. I talk dogmatically big, impudent, bully like, and think it wit, sense and Eloquence.
       Let me avoid such silly and indecent freedoms with the Dr. and such silly, affected drollery with his Wife and Niese.
       I shall loose the natural Course of my Thoughts.
       Trumbull has nothing new upon the Subject. His Principles are all taken from ancient Moralists, and from Dr. Clark, Mr. Hutchinson, Bp. Butler, Ld. Shaftesbury and Mr. Pope.
       Nat. Gardner. I can never recollect Mens Names. I remembered your Face, and Person, but I could not recollect your Name.
       This is a Habit of Inattention, a Habit of ruminating on Poetry, &c., on what he has read as he walks the Streets. This slowness of Memory, is consistent with ready Wit.
       His Memory is very quick and prompt sometimes, tho it is very slow at others.—Ruggles now is a contrast. Ruggles has the most constant Presence of Mind. He never makes Blunders thro Inattention. He received Money from 1/2 a dozen Gentlemen, and then rummaged his Pocketts, and dropd with John Chandler with as much Composure as if he had been a week in studying how to behave. And, upon that sudden Occasion, at Worcester, he planned his scheme in a moment, and he managed every Part of it with as much Readiness and Propriety as he could have done, if he had prepared himself for it, a week before hand.
       N. Gardner is heedless, and inattentive, has no Presence of Mind. Ruggles is the Man for Attention.
       Dan. Treadwell. There is a linear, a superficial and a solid Amplification. Thus if a Globe of one Inch in Diameter, appears thro a Microscope, 10 Inches in Diameter, This Microscope magnifies lineally 10 times, superficially 100 times and in solidity 1000 times, because the solidity is amplified in a cubical and the superficies in a quadratical Proportion to the Amplification of the Diameter. So that a Glass which magnifies in Diameter only 10 times, magnifies in solidity 1000 times.
       Any Attraction or Repulsion that should accelerate or retard the Motion of the Comet would alter the Excentricity of its Elipsis and its Inclination too, if the attracting or repelling Body was without the Plane of the Comets Orbit.
       Treadwell and I were four Hours on the Road to Boston. Our Horses never went out of a Walk and I believe, sometimes almost stood still, while we were engaged in Conversation upon Mathematicks, Physicks, Astronomy, optics &c. I am ashamed of my self. Treadwell has had great Advantages, and has greatly improved them. He bears a great share in all Conversation, upon Politicks, War, Geography, Physicks &c.
       Treadwell. The Rule for determining the Specific Gravity of a Body is to multiply not its Superficies, but its Capacity, its solid Contents into its Weight. For two Bodies of the same Metal of the same specific Gravity but of different Figures as a Sphere and a Cube e.g. may have equal surfaces but unequal solid Contents, and on the other Hand equall solid Contents or Capacity and unequal surfaces. Suppose a Sphere and Cube of Gold, of equal superficies, the Sphere will have the greatest Capacity.
       The solid Content, the real Magnitude multiplied into the absolute Gravity or absolute Weight determines its Specific Gravity or relative Weight.
       Treadwell. Sewall and Mr. Langdon together made a very great Blunder. They made just observations of the Comet, but they drew several false Consiquences from those observations. I was sorry for Sewall is a very ingenious, young fellow. I blamed him for printing so hastily.
       Quere, does the Capacity, the Solid Content, bear the same Proportion to the Weight, when the Matter is in one Sphere, as it does when divided into 20 Spheres.
       Take a Sphere of gold one foot in Diameter, and divide it into 12 Globes, Quere, will the solid Content, the Capacity be increased?
       Parson Smith has no small share of Priest Craft.—He conceals his own Wealth, from his Parish, that they may not be hindered by knowing it from sending him Presents.—He talks very familiarly with the People, Men and Women of his Parish, to gain their affection.— He is a crafty designing Man.—He watches Peoples Looks and Behaviour.—He laughs at Parson Wibirts careless Air and Behaviour—his Walk across the Room, his long step and his Clapping his naked sides and Breasts with his Hands before the Girls.—He made just Remarks on the Character of Mr. Maccarty.—his Conceit, his orthodoxy, his Ignorance &c. and I caught him, several times, looking earnestly at my face.—He is not one of the heedless, inattentive Crew, that take no Notice of Mens Behaviour and Conversation and form no Judgment of their Characters.
       Polly and Nabby are Wits. Ned will not take Account of all of every Colour that spring from the Quincys. Easthers Simile.
       A Man of fond Passions. Cranch was fond of his Friend, fond of his Girl, and would have been fond of his Wife and Children. Tender and fond. Loving and compassionate. H.Q. is of the same Character, fond of her Brother, fond of herself and tenderly pitiful. Query, are fondness and Wit compatible? Parson Smiths Girls have not this fondness, nor this Tenderness.
       Fondling and Indulgence. They are the faulty Effects of good Nature. Good nature is H’s universal Character. She will be a fond, tender Wife, and a fond indulgent Mother. Cranch is endeavoring to amend this Defect, to correct this fault in his Character, he affects an Asperity, to the Children, to his old Friends. His former Complaisance is vanished.—Do real Fondness, and Frankness, always go together. They met in C. and they met in H.—Fondness and Candour, and Frankness. Frankness, and Simplicity. Fondness is doting Love. Candor is a Disposition to palliate faults and Mistakes, to put the best Construction upon Words and Actions, and to forgive Injuries. Simplicity is a direct, open, artless, undisguised, Behaviour.
       Are S Gils the Smith Girls either Frank or fond, or even candid.—Not fond, not frank, not candid.
       
       Draft of a Letter to Samuel Quincy.
       
        Dear Sam
       
       I am seated, to write you a most humble Petition for, what you have already repeatedly promised to grant, the favour of a Letter. I have, in this Place, none to converse with but the dead, and altho their Conversation is generally very entertaining and instructive yet I find in my Heart, sometimes an Inclination to speak to the Living, but as that Priviledge is denyed me, I would be satisfied with Writing to them, if that could interceed for an Answer. For my own Part, I flatter my self sometimes, that I have an uncommon share of Benevolence, sociability and friendship in my Composition, since I feel the strongest Desire of talking and writing, to you and many others, but upon a closer Reflection I find it is self at Bottom that hungers for the Instruction that others can give. Your situation, in the most busy office, in the Center of one of the best Libraries, and under the Instructions and Advice of one of the ablest Masters in America, not to mention (least you should suspect me of Compliment) the early youthful friendship between us, nor your happy Talents for such a Correspondence, have made me wish most heartily for a constant Correspondence with you.
       
       Cards, Fiddles, and Girls, are the objects of Sam. Cards, Fiddles and Girls. Kissing, fidling and gaming. A flute, a Girl, and a Pack of Cards.
       Note. I am liable to absence and Inattention, stupidity. I called at Baldwins with J. Crosby and Mr. W and left W. to pay for my Oats. T. Lyde asked me for an Account. I took 3 or 4 wrong Papers before I could find the . L. bid me open the Door, and I shut it.
       Thatcher. Pownalls style is better than Shirleys. Shirley never promoted any Man for Merit alone. If Satan himself were incarnate and in Competition with Parson Wells for the Election, I would vote for old Harry. I cant think that any Man of true good sense can be so vain, and fond of talking of himself as Parson Wells. Tully was not a vain Man. The vainest Thing that ever he said was, in his oration for Murena, that if they provoked him, he would profess himself a Lawyer in 3 days. I wish my self a soldier. I look upon these private soldiers with their Guns upon their shoulders, as superiour to me.
       These are all wild, extravagant, loose Opinions and Expressions. He expresses himself as madly as Coll. Chandler. Wild flights. He has not considered that these crude Thoughts and wild Expressions are catched and treasured, as Proofs of his Character. He is extreamly tender, and sensible of Pleasure and of Paine.
       Kent is for fun, Drollery, Humour, flouts, Jeers, Contempt. He has an irregular immethodical Head, but his Thoughts are often good and his Expressions happy.
       Thatchers Passions are easily touched, his shame, his Compassions, his fear, his Anger, &c.
       Worthington. A Man may be in Duress as well by an Injury to his Estate as by a Restraint of his Liberty, or by Menaces to his Person. I remember a Case in Sir John Stayer Sir James Stair to this Purpose. A Man borrowed of his Neighbour £100 for 6 months, and gave him a Pawn of twice that Value, for security. When the 6 months were expired, he offered to pay the Money and the lawful Interest for it, and redeem his Pawn, but the Pawnee refused to resign it, without £10 for the Interest of his £100 for the 6 months. The Owner of the Pawn accordingly paid the £10, and redeemed his Pawn and afterwards brought his Action against Pawnee, for the £10 he had paid him as Interest, and it was pleaded, that he paid it voluntarily, and Volenti non fit Injuria, i.e. as he had paid it voluntarily, he was not injured. But it was adjudged that he should recover, for he was under a Constraint, a Necessity, in Point of Interest, i.e. in order to regain his Pawn, to pay the ten Pounds, and therefore, it should be considered as extorted from him by Duress.
       Thatcher. The Speaker of the House of Commons in some former age, was impeached before the House, of Bribery. And was obliged to sett in the Chair, and hear the whole Examination of his own Conduct, and all the Debates of the Members upon it, till the House was ready for a Vote, and then was obliged to put the Vote himself whether he should be expelled the House? The poor Man earnestly prayed to be excused, but could not, for while he was Speaker he alone could demand the Vote, which he did at last, and it passed in the Affirmative.
       Divorce. Is it for the Benefit of Society, for the Convenience and Happiness of human Life, to allow of Divorces, in any Cases. I think it is. I think that either Adultery or Impotence are sufficient Reasons of Divorce. But Quere, if Dissonance of Dispositions is a sufficient Reason. This may be known, if sufficient Caution is taken beforehand. But the others cannot. By Conversation with a Lady, and Tryals of her Temper, and by Inquiry of her Acquaintance, a Man may know, whether her Temper will suit him or not. But he can never know whether she will be fruitful or barren, continent or incontinent.
       But would an unlimited Toleration of Divorces promote the multiplication of Mankind or the happiness of Life.
       Suppose every Man had a Power by Law, to repudiate his Wife and marry another at his Pleasure. Would not such a Power produce confusion, and Misery? After a Man and Woman had cohabited 7 years and had as many Children a seperation would be very inconvenient and unhappy. If either retained all the Children the other would be deprived of the Pleasure of educating, and seeing them. But if the Children were divided, each would want to see and provide for the others half.
       Fortune has burned Coll. Quincys House, and some of his Furniture. Fortune is a capricious Goddess. She diverts herself with Men. She bestows her favours sometimes with very great Profusion on a Man, and within a few Years she strips him even of Necessaries. Tis a fluctuating state. We are tossed on the Waves sometimes to Heaven, and then sunk down to the Bottom. That House and Furniture clung and twined round his Heart, and could not be torn away without tearing to the quick.
       Is it possible to preserve a serene undisturbed Mind, thro such a fire, and the Consequences of it.
       There is in human Nature an attainable Magnanimity, which can see a valuable House, full of furniture, consuming in flames, a Friend, a Child, a Wife, struggling in the Agonies of Death, without a sigh, a Tear, or a painful sensation or Reflection. The Felicis Animi immota Tranquilitas, the immovable Tranquility of a happy Mind, unmoved by Perils of Water or of fire, unmoved by any Losses, Accidents, by Loss of Wealth, of fame, of friends, &c. Happy Mind indeed. Cant a Mind be called happy, unless its Tranquility, its Ease, its Rest, is immovable, invincible.
       It is not at all surprizing, that the Coll. is more dejected than his Brother was, for tho his Brothers Reduction was more compleat, yet the Coll’s was less expected. Ned was reduced to be worse than nothing. Josa. Josiah has a Competency left. But Josa.’s loss was entirely unforeseen, unexpected, and unprepared for. But Neds was, I presume, familiarly known and considered, by him at least beforehand.
       Edmund lost a son as suddenly as the Coll. lost his House. And he shewed as much Anxiety too. He could not sleep, all night, after he heard of it. The Colls Grief is more eloquent than Neds.
       Dissappointments are Misery. If a Man takes Pride and Pleasure in a House, or in rich furniture, or Cloathing, or in any Thing, how is it possible for him to be satisfied when they are lost, destroyed, consumed.
       Not to admire is all the Art I know, to make men happy and to keep them so. Coll. admired his House, tis burned, he is unhappy, &c. They are burned. He is unhappy.
       It is a natural, immutable Law that the Buyer ought not to take Advantage of the sellers Necessity, to purchase at too low a Price. Suppose Money was very scarce, and a Man was under a Necessity of procuring a £100 within 2 Hours to satisfy an Execution, or else go to Goal. He has a Quantity of Goods worth £500 that he would sell. He finds a Buyer who would give him £100 for them all, and no more. The poor Man is constrained to sell £500s worth for £100. Here the seller is wronged, tho he sell them voluntarily in one sense. Yet, the Injustice, that may be done by some Mens availing them selves of their Neighbours Necessities, is not so Great as the Inconvenience to Trade would be if all Contracts were to be void which were made upon insufficient Considerations. But Q. What Damage to Trade, what Inconvenience, if all Contracts made upon insufficient Considerations were void.
       I made some observations on Barbery Bushes, Shoe make Sumach, Cater Pillars, &c.
       Inquire the Properties of Isinglass, and of Carpenters Glew. How the 1st attracts all the Pumice and Sediment in Cyder to the Bottom and the latter to the Top?
       
       Inquire how the Juice lies in the Apple. What is the Cause of its natural Fermentation and inquire the operation of artificial fermentation.
       
       Draft of a Letter to Colonel Josiah Quincy.
       You regret your Loss. But why? Was you fond of seeing, or of thinking that others saw and admired, so stately a Pile? Or was you pleased with viewing the convenient and elegant Contrivance of the inside, and with shewing to others how neatly it was finished. Is it the Pleasure of seeing, with your own Eyes, the Elegance, and Grandeur of your House, or is it the Pleasure of imagining that others admired it and admired or envyed you for it that you regrett the Loss of? Did you suppose that you was esteemed and regarded for the Beauty and Conveniency of your House? Or are you mortified to think that your Enemies will be gratified, at your Misfortune. If these are the sources of your Grief, it is irrational, unmanly. For the Friendship, that is founded on your figure and Estate, is not worth preserving, and the Man who can rejoice, at your Loss, is not worth attention. But if you consider it as a punishment of your Vices and follies, as a frown that is designed to arrouse your attention, to Things of a more permanent Nature, you should not grieve, but rejoice, that the great Parent of the World has thus corrected you for your good.
       Figure, and shew, may indeed attract the Eyes, and Admiration of the Vulgar, but are little very little regarded by wise Men. Is it not rational, noble, to dote of the Pleasure of viewing a fine Horse, and being seen by others to ride such a one. A fine Horse, a fine House, Riches, Learning, make People stare at me and talk about me, and a mighty Boon this to be stared at, and talked of by People that I despize, and all that I regard will love and Honor me for Acquisitions that I have Power to make and which cant be torn from me. Wisdom and Virtue are not dependent on the Elements of fire or Water, Air or Earth.
       
       How should I bear Bob Pains Detraction? Should I be angry, and take Vengeance by scandalizing him? or should I be easy, undisturbed, and praise him, as far as he is Praise worthy. Return good for Evil. I should have been as well pleased if he had said I was a very ingenious, promising young fellow, but as it is I am pretty easy.—I should not have been sorry if you had called at our House.
       Try her Hannah Quincy’s Prudence. See if you cant draw from her saucy disrespectfull Expressions concerning her Mother in Law.—Was not you very intimate with your Mother, when she was Bty. Waldron?—as intimate as you are with N. Marsh. She assumes the Authority of the Step mother.—She wears more Airs of Reserve, and Distance, and Superiority than your father.—She is elated with her Match.—She is not the most discreet Woman. She told the Behaviour of the People, at the Tavern they were at in the Country about the Tea, before all the Monatiquot officers, shoe string fellows that never use Tea and would use it as awkwardly as the Landlady did. That was quite imprudent and impopular. It was designed to divert and please, but it had a contrary Effect. It made them all jealous and suspicious that they were remarked and laughed at as much to the next Company. And her unguarded Expressions about Peoples being afraid, backward to go near the fire, and about their Eating her Sweet meats, drinking their Brandy, and stealing their  and Cloathing have given offence to many People.
       These are Indiscretions, that some Women would have avoided.
       H. was very imprudent, to endeavour to exasperate Mr. Cranch, for she is sensible, that he knows a story to her Disadvantage, and she should remember that Love turned to Hatred, is like the best Wine turned to Vinegar, the most acrid in the World. He will seek Revenge. Arise black Vengeance from the hollow Hell is the language of Othello. I expect to hear very soon that he has divulged that story.
       By saying you have corresponded with Dr. Lincoln so long and by saying I can tell you how J. Brackett carries your Letters to Captn. Hews’s, and leaves them there, and takes Lincolns Letters to you, she judged, that J. Brackett had told me she held a correspondence with Lincoln, and went to clearing herself. She declared and protested, she never wrote a Line to him in her Life, excepting one Billet, relating to those Reflections on Courtship and Marriage which she sent with that Book. So I got satisfied.
       H. I dont know who has been plagued most, Mr. Cranch or I. I think I have as much Reason to complain of being plagued as he.
       Parson Wiberts Hints. I am not obliged to answer his Hints. I could see a good deal of Passion mixed with his Raillery. This is bragging. She will drop such Hints, by and by, that I am in Love with her, and will tell others, that she aint obliged to take my meaning by my saying, but let me explain my self, and then I shall receive a  Repulse. My Father gave me my Choice, left me at Liberty. I am not controuled nor constrained. My own Pleasure and Inclinations are to be my Guide.
       Suppose I should hear that J. Wentworth, Dan. Lock, B. Crawford, Mr. Cranch was dead, what Sentiment would rise? A tender Grief, sorrow, mourning. But should Hannah die, what sentiment? Should not I be more affected with her Death than with Cranch’s? I cant say. But should my father or Mother die or my Brothers, how should I feel? But the Deaths of Acquaintances, Relations, Friends, are but one sort of sorrowful Events. Losses by Shipwreck, Bankruptcy, or fire, are another sort. How should I bear a sudden Consumption of a fine Estate, by any such Accident? How should I bear acute Pain, or frequent sickness, or a lingering chronical Disorder? The latter I have born, the former never tryed. Scorn Grief, and create Joy. Create, and maintain out of your own Thoughts a constant Satisfaction of Mind, by considering the Littleness of Grief, and the Magnanimity of Resignation.
       Littleness of Mind alone can be grieved, and grumble at what it cannot help, and what it would be foolish to help if it could.
       An habit of Indolence, and Listlessness is growing very fast upon me.
       I am unable to think patiently, for any Length of Time.
       Secondat says, that a Man, in the State of Nature i.e. unimproved by Education or Experience, would feel Nothing but his own Impotence and would tremble at the motion of a Leaf, and fly from every Shadow.
       But Q.—What proof can be given of this Assertion? What Reason is there to think that Timidity, rather than Confidence or Presumption, would hold the Ascendancy in him? Is it not as reasonable to think he would be too bold, as too timorous, and engage oak Trees, unwieldy Rocks, or wild Beasts, &c. as that he would fly from every Shadow? The scarcity of Phenomena, make it impossible to decide. There never was more than one or two Men found, at full Age, who had grown up with the Beasts in the Woods and never seen a human Creature, and they were not very critically observed. What does he mean by a Man in a State of Nature? Suppose a Child, confined in a Room, and supplied with Necessaries, by some secret invisible avenue, till 20 years old, without ever seeing a human Creature. That Man would be in a State of Nature, i.e. unimproved by Experience and human Conversation. Suppose, this Man at 20, brought from his Cell. Suppose a Man of the same Age and size let into this poor fellows Cell. What would be the Effect of the Meeting. Would the savage be frightened, or pleased. Surprized he would be, but agreably, or disagreably. Would his fears make him fly, or his Curiosity examine, or his Presumption assault the new object?
       In a total Inexperience and Ignorance, how would human Passions operate? I cant say. A Child, at its first Entrance upon the World, discovers no signs of Terror or Surprize at the new scenes and objects, that lie around it, and if the Child is not terrified, why should the Man be. The Child is pleased as soon as its Eyes are first opened with bright and luminous objects, not frightened. It will smile not cry. Suppose then a whole Army of Persons, trained up in this manner in single seperate Cells, brought together, would they mutually dred and fly each other, or be pleased with the sight of each other, and by consequence allured gradually to a more intimate Acquaintance or would they fall together by the Ears for the Mastery as two Herds of strange Cattle do? Would the State of Nature be a State of War or Peace? Two might meet, and be pleased with each others looks, and fall to play, like two Lambs. Two others might meet, and one might apply his Hands to the others Body and hurt him, and then both fall afighting like 2 Dogs. So that both Friendship and Squabbles might be the Consequences of the first Congress. But Passions work so differently in different men especially when several of them are complicated together, and several, as Surprize, Joy, fear, Curiosity would in this Case be combined, that we cant judge what the Consequences would be in such an imaginary Congress.
       Hobbes thinks, that Men like Cattle, if in a state of Nature, would mutually desire and strive for the Mastery, and I think Secondat’s Argument from the Complexity of the Idea of Dominion, is not a Refutation of Hobbes’s Hypothesis, for Cattle fight for Dominion, and Men in the State of Nature may be supposed to have as clear an Idea of Dominion as the Cattle have. The Laws received in a State of Nature i.e. before the Establishment of society, are the Laws of Nature. How can man be considered out of Society, before the Establishment of Society. We put possible imaginable Cases, and then ask what would be the Effect. The Species cant subsist, without Society, but an Individual may, as the wild Man found in a forrest, or a Child bred alone in a Cell out of all Human sight. Now suppose 1000 such Individuals should exist at once and all be collected and turned loose together in the same forrest. What would succeed. Some squabbles, wild staring, and some plays, sports, Copulation would soon succeed.
        Lust of Dominion could not at first produce a War of all against all. They would not feel any such Desire of ruling and subduing. They would soon feel hunger and thirst, and desire of Copulation and Calf, and would endeavour to supply these Wants and gratify these Desires, but would not yet conceive the Thought and Wish of governing all the Rest. Peace, Nourishment, Copulation, and Society. Recur to this by all means, when I get into a thotless dissipated Mood, set down and write my self into steady thinking.
       Law is human Reason. It governs all the Inhabitants of the Earth; the political and civil Laws of each Nation should be only the particular Cases, in which human Reason is applied.
       Let me attend to the Principle of Government. The Laws of Britain, should be adapted to the Principle of the british Government, to the Climate of Britain, to the Soil, to its situation, as an Island, and its Extent, to the manner of living of the Natives as Merchants, Manufacturers and Husbandmen, to the Religion of the Inhabitants.
       This is a succession in Capita. Suppose my father should die, and leave me and my 3 Brothers. In that Case The Inheritance, all my fathers Estate must be divided into 3 Parts. And if he had left 4 or 5 or 6 Children, his Estate must have been divided into 4 or 5 or 6 Parts or shares. The Inheritance is to be divided according to the Number of Heads, that are to succeed.
       This is a succession in stirpes. Suppose I had a family and should die leaving 3 Children and afterwards my father should die, leaving my two Brothers alive, in this Case my 3 Children must succeed to my fathers Estate in my stead and my fathers Inheritance must be divided into 3 parts, one of which should be inherited by my three Children. Here it is divided not according to the No. of Heads but according to the Number of stocks, that spring from the common Root which is my father.
       An alliance between the Emperor and the States to which England acceeded. England and Holland obliged themselves to assist the House of Austria, in taking and keeping Possession of the Spanish Monarchy, when ever Charles 2d should die without lawful Heirs. France had designs and Pretensions on the Spanish Monarchy. The 1st object of the grand alliance was the Reduction of the Power of France; the 2d to secure the succession of Spain to the House of Austria. Charles 2d of Spain whose good Queen could not with all her . Right of succeeding would have been in the Children of Maria Theresa, in whom this Right was  by  1657–1688.
       Have been out of Humour, this Evening, more than I have been for some Weeks if not Months. Reflection, thinking on a Girl, ill Health, Want of Business, &c., wrought me by insensible degrees into a peevish Mood. I felt reduced to Necessities, needy, poor, pennyless, empty Pockets. I have given away at least 10s. this day. Thus decayed Merchants must preserve the Appearances of Affluence. But Poverty is infinitely less deplorable to me than a nervous Languor of the Body. If I have good Digestion and Spirits, I can bear with an easy Mind an empty Purse.
       But I have been stupid, to the last Degree, in neglecting to spred my Acquaintance. I have neglected Parson Robbins, Parson Tafte, and Parson Smith too. I have neglected Dr. Tufts and Esqr. Niles, Eben Miller, Dr. Miller, and Edmund Quincy. Dr. Millers &c., Mr. Allins, Mr. Borlands, Mrs. Apthorps, Edd. Quincies. I should aim at an Acquaintance. Not to spend much Time at their Houses but to get their good Word. And behave with Spirit too. I have hitherto behaved with too much Reserve to some and with too stiff a face and air, and with a face and Air and Tone of Voice of pale Timidity. I should look bold, speak with more Spirit. Should talk Divinity with Parson Tafte, and gain his Love or else extort his Admiration, or both. Make him love and admire. I ought to hire, or wheedle or allure two or 3 in every Town, to trumpet my Character abroad. But I have no Trumpets in Weighmouth, none in Skadin, none in Milton. Oh! what have I been about? I lay no schemes to raise my Character. I lay no schemes to draw Business. I lay no Schemes to extend my Acquaintance, with young fellows nor young Girls, with Men of figure, Character nor fortune. Am content to live unknown, poor, with the lowest of all our species for Company. This is the Tenor of my Conduct.
       Lincoln. My father gave me a serious Lecture last Saturday night. He says I have waited on H.Q. two Journeys, and have called and made Visits there so often, that her Relations among others have said I am courting of her. And the Story has spread so wide now, that, if I dont marry her, she will be said to have Jockied me, or I to have Jockied her, and he says the Girl shall not suffer. A story shall be spread, that she repelled me.
       These are the Inconveniences of such Reports. When it has been generally talked and believed that a young fellow is Courting a Girl, if they seperate, if they slacken their Intimacy, the fault will be laid to one or the other—either he would not have her or she would not have him. Oh Tittle Tattle!—subject of Tittle Tattle!
       Lincoln. Dependance is, if Inequality is not, inconsistent with a lasting Friendship.
       I. A Man cannot maintain, for any Length of Time, a Friendship with another on whom he is dependant, for the Benefactor will expect Condescentions and verbal or other Expressions of Gratitude, that the Receiver will not be always careful to pay.
       The Benefactor may, through accident or Passion, or inadvertency, show that he is conscious of the favours he confers, that he expects Submissions and Expressions of Gratitude that the Receiver thro the same Imperfections may not be always careful to perform, and hence Disgusts will arise on both sides. That a Friendship may subsist between two Persons very unequal in Rank and fortune, may be true. Or between two very unequal in Age or Character—as between Gridley and me. But a Friendship between two of equal rank and fortune, of equal Age and Character, has the fairest Probability to continue. But there will be one Tye, that of Gratitude, which ought to have great Strength.
       Put this Case. A Gentleman of great Experience and Character in the Profession of the Law as Mr. Gridley, or in that of Physick as Dr. Hersey, may receive a young fellow, just admitted to the Bar as me or just beginning the Practice of Physick as you, to his Friendship. Their Age and Character demand from you and me Deference and Respect, and Gratitude as well as Interest will prompt us to pay it. Yet why may not such a Friendship subsist? Now why should a Dependance for Advice and Assistance in Practice and in the Conduct of Life or for a good Character and Recommendation to the World, be less destructive to friendship than a Dependance for the Necessities of Life, food and Cloathing. There is however a Distinction between Patronage and Friendship. A Patron may advise and assist his Pupil in Practice and may spred his Character with great Advantage to the World, without receiving him to that Intimacy, Confidence, Affection which I distinguish by the Word friendship. It is not natural for old Men to contract intimate, familiar friendships with young ones. For, Experience shows that human Nature is scarcely capable at any Age of Constancy, sincerity, and Virtue enough for a very unreserved friendship, but specially in youth, and young ones are not allured by freedoms and friendly familiarities, to engage with old Men. Yet I cant see why a Man of sense and sentiment too, as well as fortune, might not maintain the strictest friendship, with another of the same Character, tho in very needy Circumstances and tho supported and supplied by him, even with Necessaries. Genius and Virtue might be gratified and improved on both sides. And Generosity, the satisfaction of making the Life of such a friend easy, might be gratified on the Part of the Benefactor, and Gratitude, and Interest on the Part of the Receiver would be ties enough to hold.
       Parson Gay. Two Countrymen were disputing which did the most good, the Sun or the Moon. One of them asserted that the Moon did the most because that shines in the Night, when without that, we should be in absolute Darkness, but the Sun never shone till it was broad day light, as light as Day. But the Sun never shone but in the day, when there was no need of it.—Oh the stupidity, not to see that the sun was the Cause of the day light without which those Hours that we now call the day would be as dark as the Night without a moon.
       Another—at some ordination, a certain Indian, who had never seen a public assembly before, seated himself, in the Alley, very near the Deacon’s seat. He sat in Silence with the rest, while the Priests were at Prayer, but when the Psalm was named, and the Deacon rose up to set the Tune, he began to stare and grew angry at the Deacon, but when the Deacon had read a Line and the whole Congregation broke out with him, the Indian grew quite mad and rushing up to the Deacon, layed on upon him most unmercifully. ’Tis you says he are the Cause of all this plaguey Rout.
       Eunice Paine. Thunder and Lightning have a physical Effect upon me. I am always sick when it thunders. My Mother had a Child that was born in the latter Part of the fall, it lived thro the Winter and Spring, and when warm Weather came there was a violent storm of Thunder and Lightning one afternoon. As soon as the Storm began the Child was thrown into Convulsions. It twitched and trembled from Head to foot, its Nails and its face turned black, and it continued so till the Storm was over, and then it recovered. Sometime afterwards another Thunder Gust happened and the Child was taken exactly in the same manner. We sent for the Dr. but before he got there, the Thunder Cloud was blown over, and the Child as well as ever.
       What effluvia, what Physical Virtue, can a Cloud or Thunder or Lightning, diffuse to the Earth that should convulse that Child, (or make Mrs. Eunice Vomit). An Imagination prompted by Hystericks and by fear, might possibly occasion Mrs. Eunices sickness, but not the Childs. No Habit of fear, no association of Terror, Horror with the Idea of Lightning, had yet been formed in the Childs Mind. So that Either the sight of the flashes of Lightning, which it is unlikely the Child saw, or the sound of the Thunder, which the Child no Doubt heard, or else some unknown Effluvia emitted by the Clouds, meeting with some peculiar Property in that Childs Constitution, was the Occasion of its Convulsions.
       E.P. My Brother says there is no such Thing as fancy distinct from Judgment. A Man may prefer a Woman, or a Woman a Man, for some Property or Qualification, that he or she may be unable to name. They may be unable to give a reason for their Choice. But sentence unfinished
       Deacon Belcher. I have buried father and Mother, but I never felt, before, as I feel now. I am almost overwhelmed.—The Deacon and his Wife too, were in Trouble. The Pangs of her Grief were violent.— What a pleasant Child have I lost? What a pleasant sister has Billy lost? The Loss of Moses was nothing to this. Oh how deceitful is my Heart? I thought, If Moses had died at home and I could have followed him decently to his Grave, it would have been an alleviation. But I find I was mistaken.
       She was so full at the first sight of me, that she could not speak plainly. She sighs and groans and weeps, most bitterly. The father and the mother with throbbing Hearts bewail the Death of their only Daughter. These are Sensations that I never felt. I can reflect on these sorrowful Events with great Serenity. I feel none of that Anguish, which the Parent feels. But cant I fortify my Mind with Patience, with an entire Resignation to the Dispensations of Heaven?
       Make Preparation to bear Misfortunes. Prepare your Mind, furnish your Mind with Reflections, Considerations, that will support you and mitigate your Grief.
      